                  IN THE UNITED STATES DISTRICT COURT
                                                                               FILED
                      FOR THE DISTRICT OF MONTANA                                 MAY 16 2019
                                                                            Clerk u
                           MISSOULA DIVISION                                    .' .s Diatr'
                                                                              Distnct Of M tct Court
                                                                                   Missou/~ntana


KATHERINE GUINNANE,                                   CV 19- 85- M-DWM
individually, and as Personal
Representative for the Estate of
EDWIN GUINNANE, and
GUINNANE RANCH, LLC,                                         ORDER

                      Plaintiff,

vs.

NANCY DOBBINS, as Personal
Representative for the Estate of
ROBERT DOBBINS, EAN
HOLDINGS, LLC, ENTERPRISE
RAC COMPANY OF
MONTANA/WYOMING, LLC, d/b/a
Enterprise Rent-A-Car; and JOHN
DOES 1-5,

                       Defendants.



      Defendants EAN Holdings and Enterprise RAC Company of

Montana/Wyoming, LLC move for the admission of J. Douglas Baldridge to

practice before this Court in this case with Randall J. Colbert to act as local

counsel. Mr. Baldridge 's application appears to be in order.

      Accordingly, IT IS ORDERED that Defendants' motion to admit J. Douglas

Baldridge pro hac vice (Doc. 6) is GRANTED on the condition that Mr. Baldridge

shall do his own work. This means that Mr. Baldridge must do his own writing;
sign his own pleadings, motions, and briefs; and appear and participate personally.

Counsel shall take steps to register in the Court's electronic filing system ("CM-

ECF"). Further information is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk's Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Baldridge, within fifteen (15) days of the date of this Order, files a notice

acknowledging his admission under the terms set forth above.

      DATED this    .1.r icfay of May, 2019.


                                                        lloy, District Judge
                                                         istrict Court


                                               \




                                          2
